Gregory, J.,
dissenting.
There can be no offense under the statute (Code, section 4693) until a lottery is created. The express language of the statute makes this perfectly clear. The facts in this case do not show that a lottery existed. There is an entire absence of any evidence which discloses that the accused was in possession of any ticket, or share in any ticket in a lottery. This being true, the statute has not been violated.
The legislature in its wisdom has not made it an offense to possess tickets unless they represent a chance in a lottery. . The opinion of the majority in effect is legislation in that it creates a new offense which the legislature refused to provide for. We sit as a court and not as the legislature. Legislative functions should be left to the legislature.